ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an image processing apparatus comprising: one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the image processing apparatus to function as units comprising: a second generation unit configured to perform image processing using the generated distribution information and to generate an output image, wherein the first generation unit decreases the detection range as an image height increases, wherein the second generation unit generates refocused images by generating viewpoint images which are corrected by performing sharpening or smoothing processing on the plurality of viewpoint images and performing shift synthesis thereon, in combination with the other elements of the claim.  The closest prior art of record, Ishii in view of Saito, teaches an apparatus that changes a detection range based on image height, however. Ishii fails to teach or suggest “a second generation unit configured to perform image processing using the generated distribution information and to generate an output image, wherein the first generation unit decreases the detection range as an image height increases, wherein the second generation unit generates refocused images by generating viewpoint images which are corrected by performing sharpening or smoothing processing on the plurality of viewpoint images and performing shift synthesis thereon” as currently claimed.
Claims 2-4, 7-10, 12, 14 and 20 are allowable based on their dependence on claim 1.
Claim 6 is allowable because the prior art of record fails to teach or suggest an image processing apparatus comprising: one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the image processing apparatus to function as units comprising: a first generation unit configured to set a detection range of 
Claim 23 is allowable based on its dependence on claim 6.
Claim 11 is allowable because the prior art of record fails to teach or suggest an image processing apparatus comprising: one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the image processing apparatus to function as units comprising: a first generation unit configured to set a detection range of an image shift amount of the plurality of viewpoint images on the basis of a photographing condition and to generate distribution information based on the detection range using the plurality of viewpoint images, wherein the first generation unit selects a conversion coefficient from an image shift amount to a defocus amount, which corresponds to the photographing condition, and wherein the first generation unit acquires the conversion coefficient from a storage unit or from header information of an image file, in combination with the other elements of the claim.  The closest prior art of record, Ishii, teaches setting a detection range based on the diaphragm values, however, Ishii does not teach or suggest “wherein the first generation unit acquires the conversion coefficient corresponding to a diaphragm value of the image forming optical system, an image height, or an exit pupil distance” as currently claimed.
Claim 24 is allowable based on its dependence on claim 11.
Claim 15 is allowable because the prior art of record fails to teach or suggest an imaging apparatus which includes an image processing apparatus, an image forming optical system, and an imaging element, the imaging apparatus comprising: one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the image processing apparatus to function as units comprising: a second generation unit configured to perform image processing using the generated distribution information and to generate an output image, wherein the first generation unit decreases the detection range as an image height increases, wherein the second generation unit generates refocused images by generating viewpoint images which are corrected by performing sharpening or smoothing processing on the plurality of viewpoint images and performing shift synthesis thereon, in combination with the other elements of the claim.  The closest prior art of record, Ishii in view of Saito, teaches an apparatus that changes a detection range based on image height, however. Ishii fails to teach or suggest “a second generation unit configured to perform image processing using the generated distribution information and to generate an output image, wherein the first generation unit decreases the detection range as an image height increases, wherein the second generation unit generates refocused images by generating viewpoint images which are corrected by performing sharpening or smoothing processing on the plurality of viewpoint images and performing shift synthesis thereon” as currently claimed.
Claims 16 and 17 are allowable based on their dependence on claim 15.
Claim 18 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 19 is a non-transitory recording medium variant of claim 1 and is allowable for reasons similar to those of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696